     Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 1 of 18 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

ROGER MARTIN, Individually & on Behalf            §
of All Others Similarly Situated,                 §
                                                  §
      Plaintiff,                                  §
                                                  §
v.                                                §      CIVIL ACTION NO. 2:19-cv-262
                                                  §
SAFECO INSURANCE COMPANY                          §
OF INDIANA,                                       §
                                                  §
      Defendant.                                  §

                   PLAINTIFF’S ORIGINAL CLASS ACTION COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      COMES NOW, ROGER MARTIN, Individually & On Behalf of All Others Similarly

Situated, and files this, his Original Class Action Complaint, and, in support thereof, would

respectfully show unto the Court as follows:

                                                 I.

                                            PARTIES

1.        ROGER MARTIN is an individual residing in the Eastern District of Texas.

2.        SAFECO INSURANCE COMPANY OF INDIANA (“SAFECO”) is a foreign fire &

          casualty company with its principal place of business located Boston, Massachusetts. It

          may be served through its Attorney for Service, Corporation Service Company, at 211

          East 7th Street, Austin, Texas 78701-3218.




                                                 !1
     Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 2 of 18 PageID #: 2



                                                  II.

                                 JURISDICTION & VENUE

3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332 (West 2019) in that complete

        diversity of citizenship exists between the parties and the amount in controversy exceeds

        $75,000.00.

4.      Additionally, this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)

        (2) (West 2019) in that this is a class action in which the matter in controversy exceeds

        the sum or value of $5,000,000.00 and Plaintiff is a citizen of a state different from

        Defendant.

5.      Moreover, there is no basis for the Court to decline to exercise jurisdiction under 28

        U.S.C. § 1332(d)(3) in that more than 2/3 of the members of the proposed plaintiff class

        are citizens of a state different from Defendant.

6.      Similarly, the Court is not required to decline jurisdiction under 28 U.S.C. § 1332(d)(4)

        because Defendant is the sole party from which significant relief is sought and is not a

        citizen of the state in which this action has been filed.

7.      Venue is proper in this Court in that all or a substantial portion of the facts giving rise to

        Plaintiff’s claims occurred in the Eastern District of Texas. Specifically, the accident

        made the basis of this suit, the issuance of the policy in question and the violation of the

        agreement all occurred in the Eastern District of Texas.




                                                   !2
     Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 3 of 18 PageID #: 3



                                                III.

                                      NATURE OF SUIT

8.      This suit arises from SAFECO’s longstanding practice of recouping “recoverable

        depreciation” and claims adjusting expenses through subrogation. SAFECO provides

        replacement cost homeowners’ insurance to tens of thousands of Texans. In the event of

        a covered loss, SAFECO pays the full replacement cost of property damaged or

        destroyed. Under the terms of the policies, “replacement cost” includes the actual cash

        value of the property plus recoverable depreciation. Meanwhile, policyholders asserting

        claims against third parties responsible for covered losses recover only the actual cash

        value of damaged or destroyed property and the . Even though a subrogated insurance

        carrier indisputably has no greater rights than its policyholder, SAFECO nonetheless

        demands reimbursement of the full amount of its outlays — including recoverable

        depreciation and claims adjusting expenses — from policyholder third party recoveries.

9.      For himself and all other individuals insured under SAFECO Texas homeowners’ policy

        form CHO-6295/TXEP R1 10/08 and substantially similar policy forms ROGER

        MARTIN alleges that SAFECO failed to comply with the insuring agreement when it

        recouped amounts paid for recoverable depreciation and its own claims adjusting

        expenses from the third party responsible for his losses.

10.     ROGER MARTIN further alleges that by recouping the amounts paid for “recoverable

        depreciation” and its own claims adjusting expenses, SAFECO converted and

        misappropriated identifiable funds rightfully belonging to policyholders.




                                                 !3
  Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 4 of 18 PageID #: 4



11.   In addition, ROGER MARTIN seeks a declaration that these policy forms do not create

      any right of contractual subrogation against a policyholder’s third party recovery in the

      absence of an assignment of rights of recovery signed by the policyholder.

12.   Further, ROGER MARTIN seeks a declaration that to the extent SAFECO possesses an

      equitable right of subrogation, its claim does not include the right to recover amounts it

      paid for “recoverable depreciation” or its own claims adjusting expenses.

13.   Finally, ROGER MARTIN seeks a declaration that SAFECO’s equitable right of

      subrogation, if any, is subject to the Texas common law made-whole and common fund

      doctrines.

                                             IV.

                           NATURE OF RELIEF SOUGHT

14.   ROGER MARTIN asks the Court to grant the following relief:

      (a)    An Order certifying this case as a class action pursuant to Rule 23(b)(2) and Rule

             23(b)(3), FED. R. CIV. P., and appointing Plaintiff and his Counsel to represent the

             Class;

      (b)    Judgment that SAFECO failed to comply with its insuring agreement when it

             recouped the funds paid for recoverable depreciation and/or claims adjusting

             expenses;

      (c)    Judgment that SAFECO converted property to which policyholders were

             rightfully entitled when it appropriated third party settlement recoveries to

             reimburse itself for recoverable depreciation and claims adjusting expenses;




                                              !4
Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 5 of 18 PageID #: 5



   (d)   Declaratory Judgment that SAFECO’s Texas homeowners’ policy form

         CHO-6295/TXEP R1 10/08 and substantially similar policy forms do not create a

         right of contractual subrogation in the absence of an assignment of rights of

         recovery signed by the policyholder;

   (e)   Declaratory Judgment that SAFECO’s right of subrogation, if any, under Texas

         homeowners’ policy form CHO-6295/TXEP R1 10/08 and substantially similar

         policy forms does not include the right to recover any amounts paid as

         “recoverable depreciation” or any claims adjusting expenses;

   (f)   Declaratory Judgment that SAFECO’s right of subrogation, if any, under Texas

         homeowners’ policy form CHO-6295/TXEP R1 10/08 and substantially similar

         policy forms is subject to equitable defenses including the Texas common law

         made whole and common fund doctrines;

   (g)   Notice to the Class apprising its members of the relief granted herein;

   (h)   An award of actual damages resulting from SAFECO’s breach of contract and

         conversion of property and

   (i)   An award of reasonable attorney’s fees, expenses of litigation and all costs of

         Court including the cost of Class member notification.




                                          !5
  Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 6 of 18 PageID #: 6



                                               V.

                                LEGAL BACKGROUND

14.   As this Court has recently noted, Texas law recognizes two types of subrogation —

      contractual (also known as “conventional”) and equitable (also known as “legal”). LGS

      Techs., Inc., United States Fire Ins. Co., 2016 U.S. Dist. LEXIS 91089, *7 (E.D. Tex.

      2016).

15.   Contractual/conventional subrogation is created by an agreement or contract that grants

      the right to pursue reimbursement from a third party in exchange for payment of a loss.

      Id.

16.   Equitable/legal subrogation does not depend on contract but arises in every instance in

      which one person, not acting voluntarily, has paid a debt for which another was primarily

      liable and which in equity should have been paid by the latter. Id.

15.   In either event, the insurer’s right of subrogation is derived from and limited by the rights

      of the insured. E.g., Mt. Hawley Ins. Co. v. Lexington Ins. Co., 110 Fed. App’x 371, 374

      (5th Cir. 2004).

16.   More succinctly, an insurer proceeding in subrogation “stands in the shoes of the one

      whose rights it claims, and the extent of [its] remedy and the measure of its rights are

      controlled by those possessed by the subrogor.” Id. (emphasis added).

17.   In the absence of an express agreement to the contrary, an insurer’s right of subrogation is

      subject to equitable defenses such as the common law “made whole doctrine.” See, e.g.,

      Fortis Benefits v. Cantu, 234 S.W.3d 642, (Tex. 2007).




                                               !6
  Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 7 of 18 PageID #: 7



18.   Under the “made whole doctrine,” an insurer is not entitled to subrogation "if the

      insured’s loss is in excess of the amounts recovered from the insurer and the third party

      causing the loss.” Ortiz v. Great S. Fire & Cas. Ins. Co., 597 S.W.2d 342 (Tex. 1980).




                                             VI.

                              FACTUAL BACKGROUND

19.   On the afternoon of May 30, 2018 in the Eastern District of Texas, a careless motorist

      crashed his vehicle through the front wall of ROGER MARTIN’s home and plowed its

      way through the living room into the rear lawn (the “Accident”).

20.   At the time of the Accident, ROGER MARTIN’s home and contents were protected

      against physical damage by a SAFECO Texas homeowners’ policy form CHO-6295/

      TXEP R1 10/08 (the “Policy”).

21.   The Policy specifically provided coverage for “direct physical loss” caused by “vehicles.”

22.   In the event of a covered loss, the Policy provided that SAFECO would pay the “full cost

      of repair or replacement” in the event of damage or loss to ROGER MARTIN’s home or

      its contents.

23.   The Policy did not include a contractual right of subrogation.

24.   The Policy did include a provision entitled “Our Right to Recover Payment” which

      provided simply that “You may waive in writing before a loss all rights of recovery

      against any person. If not waived, we may require an assignment of rights of recovery

      for a loss to the extent payment is made by us.”




                                               !7
  Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 8 of 18 PageID #: 8



25.   SAFECO paid $60,792.29 to repair ROGER MARTIN’s home and to repair or replace

      his personal property.

26.   Of this amount, $3,324.28 represented “recoverable depreciation” paid by SAFECO as

      part of the replacement cost coverage for the contents of ROGER MARTIN’s home.

27.   SAFECO also paid $5,245.00 toward the additional living expenses ROGER MARTIN

      incurred as a result of the Accident.

28.   Of this amount, at least $200.00 represented loss adjusting expenses paid by SAFECO

      for the services of a third party vendor known as “CRS Temporary Housing.”

29.   On September 18, 2018, ROGER MARTIN filed suit for damages in excess of

      $200,000.00 against the motorist responsible for the damage to his home and personal

      property.

30.   On May 14, 2019, ROGER MARTIN agreed to settle his claims against the motorist for

      its $100,000.00 limit of liability insurance coverage.

31.   The combination of the $60,792.29 ROGER MARTIN recovered from SAFECO and the

      $100,000.00 third party liability settlement did not fully compensate ROGER MARTIN

      for his damages resulting from the accident.

32.   At no time did SAFECO request an assignment of rights of recovery from ROGER

      MARTIN.

33.   At no time did ROGER MARTIN execute an assignment of rights of recovery in favor of

      SAFECO.

34.   Nonetheless, SAFECO asserted a claim in subrogation against ROGER MARTIN’s third

      party recovery and demanded reimbursement of the full $60,792.29 it had paid.


                                               !8
  Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 9 of 18 PageID #: 9



35.   SAFECO’s demand included $3,324.28 of recoverable depreciation and at least $200.00

      in claims adjusting expenses.

36.   Despite ROGER MARTIN’s objections, the third party liability insurance carrier

      accepted SAFECO’s demand and paid the full $60,792.29 demand directly to SAFECO.

37.   The funds recovered by SAFECO properly belonged to ROGER MARTIN.




                                              VII.

                           CLASS ACTION ALLEGATIONS

                                               A.

                          PRE-REQUISITES OF RULE 23(a)

42.   ROGER MARTIN brings this action for himself and on behalf of all others similarly

      situated. The Class Plaintiff seeks to represent is defined as follows:

      All individuals and entities insured under a Texas homeowners’ policy form CHO-6295/
      TXEP R1 10/08 or substantially similar policy form against whose third party liability
      recovery SAFECO has asserted a claim for recoverable depreciation and/or claims
      adjusting expenses in the four years preceding the filing of this action.

43.   The proposed Class does not include the Judges of this Honorable Court, the Justices of

      the United States Court of Appeals for the Fifth Circuit, the Justices of the United States

      Supreme Court, the United States of America, the State of Texas or any affiliated or

      related entities.

44.   Plaintiff would show the Court that, due to their numerosity, the joinder of individual

      class members in this case is patently impracticable. FED. R. CIV. P. 23(a)(1).




                                                !9
 Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 10 of 18 PageID #: 10



      (a)    SAFECO has sold more than $350 million worth of property & casualty

             insurance in this state in each year since 2016.

      (b)    During the same period, SAFECO has paid more than 50,0000 Texas

             homeowners’ insurance claims totaling in excess of $700 million.

      (c)    For these reasons, the Class will include hundreds — if not thousands — of

             individuals and entities scattered throughout the State of Texas.

      (d)    The precise location and identity of these individuals and entities is presently

             known only to SAFECO.

45.   Plaintiff would further show the Court that there is a well-defined community of interest

      in the questions of law and fact involved that affect the parties to be represented in this

      action which predominate over questions that may affect only individual class members.

      FED. R. CIV. P. 23(a)(2).

46.   The issues common to the class include, but are not limited to

      (a)    whether SAFECO’s Texas homeowners’ policy form CHO-6295/TXEP R1 10/08

             and substantially similar policy forms create a contractual right of subrogation;

      (b)    whether SAFECO may exercise a right of subrogation against responsible third

             parties for “recoverable depreciation” paid to its insureds as part of its

             replacement cost coverage obligations;

      (c)    whether SAFECO may exercise a right of subrogation against responsible third

             parties for claims adjusting expenses such as the fees paid to CRS Temporary

             Housing;




                                              !10
 Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 11 of 18 PageID #: 11



      (d)    whether SAFECO breached its insurance contract by recouping recoverable

             depreciation from its insureds’ subrogation recoveries;

      (e)    whether SAFECO converted its insureds’ subrogation recoveries by recouping

             recoverable depreciation from its insureds’ subrogation recoveries;

      (f)    whether SAFECO breached its insurance contract by recouping loss adjusting

             expenses from its insureds’ subrogation recoveries and

      (g)    whether SAFECO converted its insureds’ subrogation recoveries by recouping

             loss adjusting expenses from its insured’s subrogation recoveries.

47.   Plaintiff would further show the Court that the claims of ROGER MARTIN are typical of

      the claims of the Class as a whole. FED. R. CIV. P. 23(a)(3).

      (a)    Like the other members of the Class, ROGER MARTIN sustained a covered loss

             while insured under a SAFECO Texas homeowners’ policy which promised to

             pay the full replacement cost of his home and personal property.

      (b)    Despite the fact that it did not request or receive an assignment of ROGER

             MARTIN’s rights of recovery, SAFECO asserted a claim in subrogation against

             the third party responsible for ROGER MARTIN’s damages — including

             amounts paid for recoverable depreciation and claims adjusting expenses.

      (c)    When ROGER MARTIN settled his claims against the responsible third party,

             SAFECO recouped the amounts it had paid for recoverable depreciation and

             claims adjusting expenses.

      (d)    By definition, each member of the proposed Class will have sustained a similar

             misfortune and been subjected to the same misconduct by SAFECO.


                                              !11
 Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 12 of 18 PageID #: 12



48.   Further, ROGER MARTIN would further show the Court that he will adequately

      represent the interests of the entire Class. FED. R. CIV. P. 23(a)(4).

      (a)    He will vigorously pursue his claims and protect the interests of the absent Class

             members.

      (b)    There is no antagonism or conflict of interest between ROGER MARTIN and the

             other members of the Class.

49.   Finally, ROGER MARTIN has retained competent counsel to pursue the interests of the

      Class. The undersigned served as Class Counsel in numerous national and statewide

      class actions before this Court including Vaughn v. American Honda Motor Co.



                                               B.

                        PRE-REQUISITES OF RULE 23(b)(2)

50.   ROGER MARTIN would further show the Court that his claim for declaratory relief case

      are maintainable as a class action under Rule 23(b)(2), FED. R. CIV. P., in that SAFECO

      has acted and refused to act on grounds generally applicable to the entire Class thereby

      making injunctive and declaratory relief appropriate as to the Class as a whole.

51.   More particularly, SAFECO has maintained that it is entitled to exercise rights of

      subrogation even in the absence of an assignment of rights of recovery executed by the

      policyholder and recouped payments of “recoverable depreciation” and its own claims

      adjusting expenses from policyholder third party recoveries without regard to whether its

      policyholders have been “made whole.”




                                               !12
 Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 13 of 18 PageID #: 13



52.   Every member of the Class will benefit from a declaration that the policies in question do

      not create a right of subrogation and that any equitable right of subrogation that may arise

      by operation of law does not include amounts paid for “recoverable depreciation” or

      claims adjusting expenses.

                                              C.

                       PRE-REQUISITES OF RULE 23(b)(3)

53.   ROGER MARTIN would further show the Court that his claims for breach of contract,

      conversion and money had & received are maintainable as a class action under Rule

      23(b)(3), FED. R. CIV. P., in that issue of law and fact common to the class predominate

      over issues affecting only individual class members and a class action is a superior to

      other forms of adjudication.

54.   The common questions presented by these claims include — but are not limited to — the

      following:

      (a)    Whether SAFECO failed to comply with the terms of the Policy when it recouped

             amounts paid for recoverable depreciation from policyholders’ third party

             recoveries;

      (b)    Whether SAFECO failed to comply with the terms of the Policy when it recouped

             claims adjusting expenses from policyholders’ third party recoveries;

      (c)    Whether SAFECO wrongfully exercised dominion and control over funds

             rightfully belonging to its policyholders when it recouped amounts paid for

             recoverable depreciation from policyholders’ third party recoveries;




                                              !13
 Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 14 of 18 PageID #: 14



      (d)    Whether SAFECO wrongfully exercised dominion and control over funds

             rightfully belonging to its policyholders when it recouped claims adjusting

             expenses from policyholders’ third party recoveries;

      (e)    Whether the Policy created a right of subrogation in the absence of an assignment

             of rights of recovery executed by the policyholder;

      (f)    Whether SAFECO’s right of subrogation — if any — is subject to the equitable

             “made whole” and “common fund” doctrines and

      (g)    The extent to which SAFECO must reimburse amounts wrongfully taken from

             policyholder third party recoveries.

55.    These common issues are susceptible of class-wide proof and answers to the question

      presented by ROGER MARTIN will produce answers as to every member of the class.



                                            VIII.

                                   CAUSES OF ACTION

                                              A.

                               BREACH OF CONTRACT

56.   ROGER MARTIN would show the Court that SAFECO failed to comply with the terms

      of the parties’ agreement.

57.   In particular, ROGER MARTIN would show the Court that by recouping amounts paid

      for “recoverable depreciation” and claims adjusting expenses, SAFECO broke its

      promise to pay such sums in the event of a covered loss.

58.   SAFECO’s failure to comply was an unexcused, material breach of the agreement.

                                              !14
 Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 15 of 18 PageID #: 15



                                                   B.

                                         CONVERSION

59.   ROGER MARTIN would likewise show the Court that SAFECO converted funds

      rightfully belonging to him and the members of the proposed Class.

60.   In particular, ROGER MARTIN would show the Court that by recouping amounts paid

      for “recoverable depreciation” and claims adjusting expenses, SAFECO wrongfully

      exercised dominion and control over funds rightfully belonging to its policyholders.



                                                   C.

                              MONEY HAD & RECEIVED

61.   Finally, ROGER MARTIN would show the Court that SAFECO holds money that in

      equity and good conscience belongs to him and the other members of the proposed Class.

62.   In particular, ROGER MARTIN would show the Court that SAFECO has no right to

      recoup amounts paid for “recoverable depreciation” and claims adjusting expenses from

      its policyholders’ third party recoveries.




                                               IX.

                                          DAMAGES

42.   In his individual capacity, ROGER MARTIN seeks recovery of the full $60,792.29

      which SAFECO converted from his third party recovery together with all costs and

      reasonable attorney’s fees incurred as a result of SAFECO’s failure to comply with the

      terms of the parties’ agreement.

                                                   !15
    Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 16 of 18 PageID #: 16



43.      On behalf of the every member of the proposed Class, ROGER MARTIN seeks to

         recover the amounts SAFECO converted from their third party recoveries as its purported

         reimbursement of “recoverable depreciation” and/or claims adjusting expenses.

44.      Alternatively, ROGER MARTIN seeks disgorgement of all amounts recouped by

         SAFECO from policyholder third party recoveries as its purported reimbursement of

         “recoverable depreciation” and/or claims adjusting expenses.

         WHEREFORE, PREMISES CONSIDERED, ROGER MARTIN Individually & On

Behalf of All Others Similarly Situated, respectfully prays that the Court:

•        Certify this case as a class action pursuant to Rules 23(b)(2) and 23(b)(3), FED. R. CIV.

         P., and appoint ROGER MARTIN and his Counsel to represent the plaintiff Class;

•        Order SAFECO to notify the Class of the pendency of this action and the Court’s

         appointment of ROGER MARTIN and his Counsel to represent their interests;

•        Enter Judgment that SAFEO failed to comply with the insuring agreement by recouping

         amounts it paid as recoverable depreciation and claims adjusting expenses from its

         insureds’ third party recoveries;

•        Enter Judgment that SAFECO converted funds rightfully belonging to ROGER

         MARTIN and the other members of the Class by recouping amounts it paid as

         recoverable depreciation and claims adjusting expenses from its insureds’ third party

         recoveries;

•        Declare that SAFECO’s Texas homeowners’ policy form CHO-6295/TXEP R1 10/08 and

         substantially similar policy forms do not create a right of contractual subrogation in the

         absence of an assignment of rights of recovery signed by the policyholder;


                                                 !16
    Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 17 of 18 PageID #: 17




•        Declare that SAFECO’s right of subrogation, if any, under Texas homeowners’ policy

         form CHO-6295/TXEP R1 10/08 and substantially similar policy forms does not include

         the right to recover any amounts paid as “recoverable depreciation” or any claims

         adjusting expenses;

•        Declare that SAFECO’s right of subrogation, if any, under Texas homeowners’ policy

         form CHO-6295/TXEP R1 10/08 and substantially similar policy forms is subject to the

         Texas common law made whole and common fund doctrines;

•        Award the Class its actual damages (including pre-judgment and post-judgment interest)

         together with all reasonable attorney’s fees, litigation expenses and costs of Court

         including the cost of Class member notification;

•        Order SAFECO to notify the Class of the Court’s final judgment and

•        Grant such other legal or equitable relief to which ROGER MARTIN and/or the Class

         may be justly entitled.

                                   Respectfully submitted,


                                   /s/   James Holmes
                                   James A. Holmes
                                   Texas Bar No. 00784290

                                   THE LAW OFFICE OF JAMES HOLMES, P.C.
                                   212 SOUTH MARSHALL
                                   HENDERSON, TEXAS 75654
                                   (903) 657-2800
                                   (903) 657-2855 (fax)
                                   jh@JamesHolmesLaw.com

                                   ATTORNEY FOR PLAINTIFF



                                                   !17
Case 2:19-cv-00262-JRG Document 1 Filed 08/05/19 Page 18 of 18 PageID #: 18



OF COUNSEL:

David B. Miller
State Bar No. 00788057

SCHNEIDER MILLER REYNOLDS, P.C.
300 North Coit Road, Suite 1125
Richardson, Texas 75080-5535
(972) 479-1112
(972) 479-1113 (fax)
david@schneidlaw.com




                                    !18
